Citation Nr: 1130436	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  05-00 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating for asthmatic allergic bronchitis, currently rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1990 to April 1995. 

This appeal to the Board of Veterans' Appeals (Board) is from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In August 2009, the Veteran testified at a Board hearing; the transcript is of record. At the hearing, the Veteran provided additional evidence and waived her right to have the RO initially consider it.  Additionally, in March 2011, the Veteran submitted a statement in support of her claim that was accompanied by a waiver of RO review.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).

In December 2009, the Board remanded the case for additional development and this matter now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's asthmatic allergic bronchitis has required inhalational bronchodilator therapy on a daily basis, with intermittent systemic corticosteroids.  Pulmonary function test findings taken pre-bronchodilator show no worse than FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent predicted.  There have been no episodes of respiratory failure or daily use of high dosage corticosteroids or immunosuppressive therapy.  Polyps have not been shown.

CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for a rating of 60 percent, but no higher, for asthmatic allergic bronchitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Codes 6502, 6602 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2004 letter, sent prior to the initial unfavorable AOJ decision issued in October 2004, advised the Veteran of the evidence and information necessary to substantiate her increased rating claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a July 2008 letter informed her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

While the July 2008 letter was issued after the initial rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the July 2008 letter was issued, the Veteran's claim was readjudicated in the March 2009 and February 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that she wishes to be considered in her appeal.  Additionally, the Veteran was provided with VA examinations in October 2004, March 2007, with a May 2007 addendum, and in February 2010.  The Board finds that the examinations made findings necessary to rate the Veteran's claim.  The Veteran has not stated that the examinations are deficient in any way.  Therefore, the Board concludes that further examination is not necessary. 

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge (AVLJ) and the Veteran's representative asked the Veteran questions necessary to substantiate her claim and thus demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran had experienced an increase in her breathing disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  In addition, the AVLJ sought to identify any pertinent, outstanding evidence that might have been overlooked.  The AVLJ specifically asked the Veteran where she received her treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the December 2009 remand directives in obtaining all identified records and affording the Veteran a VA examination such that no further action is necessary in this regard.  See D'Aries, 22 Vet. App. at 105. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim. 


II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Respiratory disorders are rated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher rating only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a). 

The Veteran is currently in receipt of a 30 percent disability rating under Diagnostic Code 6602, which pertains to bronchial asthma.  The Board has considered the applicability of other diagnostic codes and finds that Diagnostic Code 6522 is also applicable, as that code refers to allergic rhinitis.  Because the Veteran's bronchitis has been often accompanied with a diagnosis of sinusitis, the Board will also consider whether a higher rating is warranted for sinusitis under Diagnostic Codes 6510 to 6514.  The Board finds no other respiratory disability criteria in which to rate the Veteran's claim. 

During the pendency of the appeal, 38 C.F.R. § 4.96 was amended, effective October 6, 2006.  The revision provides that when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 6840-6845, post-bronchodilator studies are required.  It further provides circumstances where values pre-bronchodilator values may be used.  Because the Veteran's disability is rated under Diagnostic Code 6602, and will be considered under Diagnostic Code 6522 and 6510-6514, the changes in the regulation do not apply to this claim.  Thus, pre-bronchodilator values may be used. 

However, Diagnostic Code 6522 provides for a maximum 20 percent rating when the medical evidence shows that the allergic rhinitis is with polyps, and thus cannot provide the basis for a higher rating.  In any event, the medical evidence of record does not demonstrate that the Veteran's allergic rhinitis is manifested by polyps or obstruction of the nasal passages on one or both sides.  Accordingly, DC 6522 cannot serve as a basis for an increased rating. 

Also, with regard to Diagnostic Codes 6510 through 6514, a higher 50 percent disability rating is not warranted unless there is a showing of sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. §§ 4.97, DC 6510-6514.  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97.  In this case, there is no evidence of sinus surgery at any time during the appeal period, thus, a higher rating is not warranted for the Veteran's sinusitis.   

Turning to the applicable rating criteria, Diagnostic Code 6602 provides for a 30 percent rating where pulmonary function tests (PFTs) show any of the following: FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent rating is warranted where PFTs show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted where PFTs show any of the following: FEV-1 less than 40 percent predicted, FEV-/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immuno-suppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Diagnostic Code 6602. 

VA treatment records beginning in July 2003, one year prior to the appeal period, reflect that in August 2003, the Veteran was prescribed Advair 100/50 for her asthma.

On October 2004 VA examination, the Veteran reported having an occasional cough and sputum production, particularly when the seasons changed.  She would have severe allergy attacks when exposed to ragweed or pollen.  She had previously been placed on immunotherapy, but that was discontinued due to side effects.  She was first treated for bronchitis in September 2003 with antibiotics.  She denied having dyspnea at rest but did have mild dyspnea on exertion of about a mile.  She had asthma attacks about three times per week.  She had been using Albuterol for a while, three to four times per day, and had been started on a steroid inhaler, Aerobid, two puffs per day.  She had not needed oxygen and was last hospitalized in 1995 for her asthma.  She also had sinus problems, including nasal congestion, headaches, and allergies.  Physical examination showed clear bilateral lung fields with no evidence of wheezing.  Nasal examination showed a right nasal septal deviation impinging on the interior turbinate.  There were no polyps.  A previous pulmonary function test conducted in 2002 showed a FVC that was 84 percent of predicted value and a FEV-1/FVC ratio of 84 percent of predicted value.  The impression was mild asthma with allergic component, currently well-controlled with medications.

Private treatment records reflect that in November 2004, the Veteran complained of nasal congestion and chills.  The diagnosis was sinusitis, pharyngitis, bronchitis.  An injection of dexamethasone was administered.   In April 2005, the Veteran complained of a headaches and sinus pressure and congestion.  She had a productive cough with clear phlegm.  Her chest felt heavy with periods of wheezing that would last for three days.  She was diagnosed with sinusitis, pharyngitis, bronchitis, and bronchospasm.  She was prescribed Avelox and Allegra, and dexamethasone was injected.  The Veteran was advised of the potential risks of long term/high dosage steroid usage.  
The Veteran contends that when she was hospitalized in August 2005 for a myomectomy, she experienced an exacerbation of her asthma.  However, a review of those records reflects only that she used Albuterol two days after the surgery, and that prior to the surgery, she was treated with Albuterol.  

Private treatment records reflect that in January 2006, the Veteran reported having sinus pressure and drainage, a productive cough, and wheezing.  She currently used Albuterol and Advair.  A view of the sinuses showed ethmoid haziness and right maxillary haziness.  There was clear yellow nasal discharge with tenderness to percussion over the maxillary sinuses.  Examination of the lungs showed a productive cough, expiratory wheezes, crackles, and occasional rhonchi.  She received an injection of Celeston/Soluspan and was counseled as to long term steroid use.

VA treatment records reflect that in April 2006 the Veteran had intermittent shortness of breath secondary to asthma.  She used Albuterol.  Her asthma was controlled.  In May 2006, pulmonary function testing showed a FVC of 90 percent predicted, pre-bronchodilator and a FEV-1/FVC of 86 percent predicted, pre-bronchodilator.  

On March 2007 VA examination, the Veteran reported using Albuterol to treat her asthma.  She had not been hospitalized for asthma in the previous years.  When she was hospitalized for the birth of her child in January 2007, she was placed on nebulizers hourly due to a worsening of her breathing.  At that time, she was also placed on Prednisone.  She had previously been given Prednisone and that had caused her to put on weight.  She reported that her nasal allergies had become worse, particularly with the changing seasons.  She had breathing difficulties almost every night, throughout the night.  When she had flare-ups, she would need to use her inhaler, and the flare-ups would last 45 minutes.  She would have shortness of breath upon climbing the stairs in her home.  Physical examination showed that both nostrils appeared to be slightly congested.  There was no sinus tenderness.  Breath sounds were normal.  There was no evidence of ronchi.  Her current medication was levalbuterol tartrate, one puff every six hours as needed.  The diagnosis was allergic rhinitis with moderate asthma, history of recent exacerbation due to pregnancy, now resolved to baseline.  In a May 2007 addendum to the VA examination, pulmonary function testing showed a FVC that was 94 percent predicted, pre-bronchodilator, and a FEV-1/FVC that was 82 percent predicted, pre-bronchodilator.  The examiner stated that the spirometry was normal.  There was mildly reduced DLCO.

Private treatment records reflect that in June 2007, the Veteran was suffering from wheezing and sinus congestion.  She had plentiful drainage over the previous few days.  Physical examination showed a productive cough, some wheezing, and a few crackles, with no ronchi.  Celestone/Soluspan was injected and Endal HD was prescribed for cough, congestion, and drainage.  

VA treatment records reflect that in December 2008, the Veteran reported having trouble breathing.  She used her inhaler six times per day.  She would have accompanying chest pain.  The Veteran's steroid inhaler prescription was renewed and adjusted.  

Private treatment records reflect that the Veteran was treated for sinus drainage and pressure, nasal congestion, and cough, in January 2009 and in February 2009.  At both visits, Celestone/Soluspan was injected.

On February 2010 VA examination, the Veteran reported that she had had a flare-up of bronchitis for about one month which had worsened her asthma.  She had shortness of breath and tightness in her chest.  She had not been hospitalized.  She had not been treated with any oral corticosteroids and had not used oxygen.  She had persistent nasal drainage with about 10 exacerbations of her asthma  in the previous month.  She used a nebulizer most nights.  She did not walk far due to dyspnea and did not wish to demonstrate her dyspnea on examination.  Physical examination demonstrated that the Veteran was sniffing with apparent nasal drainage.  She was not observed to cough.  She was not in respiratory distress.  Her lungs were clear to percussion, with no wheezing, ronchi, or rales.  The diagnosis was bronchial asthma or reactive airway disease well-controlled as evident by lack of obstruction or current pulmonary function results.  

In this case, the Board finds that the Veteran is entitled to a higher 60 percent rating for her asthmatic allergic bronchitis.  In that regard, the evidence clearly demonstrates that throughout the pendency of the appeal, she has been treated for her nasal symptoms by her private physician with a systemic corticosteroid on an intermittent basis, which is the requirement for the next higher rating.  Specifically, the private treatment records show that throughout the appeal period, the Veteran received injections of Celestone, which is a corticosteroid.  The injections were given on the instances that the Veteran was treated for her service-connected disability, with symptoms of wheezing, coughing, and nasal discharge.  There is no indication that the injections were given for any other purpose but for the treatment of her asthmatic and bronchitis symptoms.  The injections were also given at least two times per year, and thus can be considered to be intermittent.  The evidence demonstrates that the Veteran's asthma has at least necessitated frequent visits to a physician for required care of exacerbations throughout the pendency of the appeal and the Veteran's symptoms, as described by her and as shown in the available treatment records, appear to be moderately severe in nature.  Although on February 2010 VA examination, the examiner stated that the Veteran had not been prescribed oral corticosteroids, he did not state whether she had been treated with injectable corticosteroids, and he noted that he had not reviewed the Veteran's private treatment records.  Accordingly, a higher 60 percent rating is warranted. 

However, the Board finds that a rating higher than 60 percent is not warranted, as the evidence does not show that the Veteran's pulmonary function tests resulted in a FEV-1 of less than 40 percent predicted, a FEV-/FVC of less than 40 percent predicted, more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immuno-suppressive medications were required on a daily basis.  Thus, a higher 100 percent rating is not warranted.

Other Considerations 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has testified that her asthmatic allergic bronchitis has not impacted her ability to stay employed because she has a desk job.  She is also able to park in a handicap parking space at work.  Therefore, the Board finds that the Veteran's service-connected disability does not render her unemployable. 

Moreover, insofar as the Veteran's asthmatic allergic bronchitis interferes with her employability, the Board finds that such is contemplated by his assigned evaluations under the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In addition, the Board observes that the Veteran does not meet the threshold schedular criteria for TDIU.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, higher ratings for the Veteran's asthmatic allergic bronchitis may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected asthmatic allergic bronchitis with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for her service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's asthmatic allergic bronchitis may interfere with her employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, the Veteran's asthmatic allergic bronchitis has warranted a 60 percent rating, but no higher.  The benefit-of-the-doubt rule has been applied in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to a disability rating of 60 percent for asthmatic allergic bronchitis is granted, subject to the regulations governing the award of monetary benefits.


____________________________________________
M. W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


